                                            Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RUBEN JUAREZ, et al.,                            Case No. 20-cv-03386-HSG
                                   8                      Plaintiffs,                        ORDER DENYING MOTION TO
                                                                                             COMPEL ARBITRATION AND
                                   9                v.                                       GRANTING IN PART AND DENYING
                                                                                             IN PART MOTION TO DISMISS
                                  10        SOCIAL FINANCE, INC., et al.,
                                                                                             Re: Dkt. No. 38
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Pending before the Court is the motion to compel arbitration and motion to dismiss filed by

                                  14   the Defendants Social Finance Inc. and Social Finance Lending Corp (collectively, “SoFi”). Dkt.

                                  15   No. 38. The Court held a hearing on December 3, 2020. For the reasons detailed below, the Court

                                  16   DENIES the motion to compel and GRANTS IN PART and DENIES IN PART the motion to

                                  17   dismiss.

                                  18        I.   BACKGROUND
                                  19             Plaintiffs Ruben Juarez and Calin Constantin Segarceanu filed this putative class action

                                  20   against SoFi on May 19, 2020. See Dkt. No. 1. In July 2020, Plaintiffs filed an amended

                                  21   complaint. See Dkt. No. 33 (“FAC”). In the amended complaint, Plaintiffs allege that SoFi

                                  22   denied their attempts to apply for loans due to Mr. Juarez’s status as a Deferred Action for

                                  23   Childhood Arrivals (“DACA”) recipient1 and Mr. Segarceanu’s status as a conditional permanent

                                  24   resident (“CPR”). Plaintiffs allege that such policies and practices constitute unlawful

                                  25   discrimination. See FAC at ¶¶ 7, 111, 115.

                                  26   //

                                  27
                                       1
                                  28     DACA is a form of deferred action against removal, a discretionary grant of authorized stay by
                                       the federal government. See FAC at ¶¶ 28–35.
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 2 of 17




                                   1          A.    Plaintiff Juarez

                                   2          Mr. Juarez became a DACA recipient on October 25, 2012. FAC at ¶ 59. To finance his

                                   3   education in the United States, Mr. Juarez obtained private student loans. See id. at ¶¶ 63–64.

                                   4   Plaintiffs allege that in 2016, Mr. Juarez received promotional material from SoFi offering student

                                   5   loan refinancing services. Id. at ¶ 65. In approximately November 2016, Plaintiff first visited

                                   6   SoFi’s website to begin the application process to refinance his student loans. Id. at ¶¶ 66–68.

                                   7   After entering basic information such as his name and email, the website prompted Mr. Juarez to

                                   8   indicate whether he was a U.S. citizen, lawful permanent resident (“LPR”), or visa-holder. Id. at

                                   9   ¶ 68. Plaintiffs allege that because Mr. Juarez is a DACA recipient—and not a U.S. citizen, LPR,

                                  10   or visa-holder—SoFi’s online application process did not allow him to complete and submit his

                                  11   online application. Id. at ¶ 68.

                                  12          Plaintiffs further allege that Mr. Juarez made subsequent attempts to apply for student loan
Northern District of California
 United States District Court




                                  13   refinancing on June 13, 2017 and December 8, 2018, and in late July 2019. Id. at ¶¶ 70–72, 74.

                                  14   Plaintiffs explain that in 2017 and 2018, Mr. Juarez called SoFi’s customer service number to ask

                                  15   whether SoFi had changed its eligibility policy for DACA recipients. Id. at ¶¶ 71–72. Plaintiffs

                                  16   allege that in both instances, a SoFi customer service representative informed Mr. Juarez that the

                                  17   policy had not changed. Id. In 2019, Mr. Juarez attempted to submit another application through

                                  18   SoFi’s website, but as in 2016, he was unable to complete or submit the online application because

                                  19   he was not a U.S. citizen, LPR, or visa-holder. Id. at ¶ 74. Plaintiffs allege that SoFi only

                                  20   changed its policies in December 2019, allowing DACA recipients to apply for lending services if

                                  21   they had “a creditworthy U.S. citizen or LPR co-signer.” Id. at ¶ 77.

                                  22          B.    Plaintiff Segarceanu
                                  23          In October 2018, Mr. Segarceanu, a Romanian national, married his wife, a U.S. citizen,

                                  24   and thereafter applied for permanent residency. FAC at ¶¶ 80, 84. On September 11, 2019, he

                                  25   obtained a conditional green card with a two-year validity period. Id. at ¶ 84. On June 19, 2020,

                                  26   Mr. Segarceanu completed SoFi’s online application for a personal loan. See id. at ¶¶ 86–88. As

                                  27   part of this process, he was asked to upload a copy of his green card. See id. at ¶ 89. That same

                                  28   day, SoFi conducted a “hard pull” of his credit report. See id. at ¶¶ 90–91. Plaintiffs allege that at
                                                                                         2
                                            Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 3 of 17




                                   1   the time, SoFi had a policy that permanent residents were ineligible for loans if their green cards

                                   2   had a validity period of two years or less. See id. at ¶ 6. On June 20, SoFi emailed Mr.

                                   3   Segarceanu requesting that he provide a copy of his Form I-751 as proof that he had applied for, or

                                   4   had been granted an extension of, his green card. Id. at ¶ 92. But Mr. Segarceanu could not

                                   5   provide the form because his green card was not yet eligible for renewal. Id. at ¶ 93. On June 30,

                                   6   SoFi notified Mr. Segarceanu that his application had been denied due to his status as a CPR. Id.

                                   7   at ¶¶ 94–95.

                                   8                                                    *       *       *

                                   9             Based on these facts, Plaintiffs assert causes of action for (1) alienage discrimination, in

                                  10   violation of 42 U.S.C. § 1981; (2) discrimination, in violation of the California Unruh Civil Rights

                                  11   Act §§ 51, et seq.; and (3) obtaining consumer reports without a permissible purpose, in violation

                                  12   of the Fair Credit and Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”). Id. at ¶¶ 135–69.
Northern District of California
 United States District Court




                                  13   Plaintiffs also indicate that they will seek to certify three classes: (1) a Section 1981 class2

                                  14   pursuant to Fed. R. Civ. P 23(b)(2); (2) an Unruh Act class3 pursuant to Fed. R. Civ. P. 23(b)(3);

                                  15   and (3) a FCRA class4 pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3). Id. at ¶ 118.

                                  16              SoFi now moves to compel arbitration as to Mr. Juarez’s claims, and to dismiss all

                                  17   Plaintiffs’ claims under Federal Rule of Civil Procedure 12(b)(6). See Dkt. No. 38.

                                  18       II.   LEGAL STANDARD
                                  19             A.   Motion to Compel Arbitration
                                  20             The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1 et seq., sets forth a policy favoring

                                  21   arbitration agreements and establishes that a written arbitration agreement is “valid, irrevocable,

                                  22

                                  23
                                       2
                                         The Section 1981 Class is defined as “all non-United States citizens who resided in the United
                                       Sates and had DACA or were CPRs at the time they applied and were denied or unsuccessfully
                                  24   sought to apply for any SoFi Loan from May 19, 2017 through the date of the final judgement in
                                       this action.” FAC at ¶ 119.
                                  25
                                       3
                                         The Unruh Act Class is defined as “all non-United States citizens who resided in the United
                                       States and had DACA or were CPRs at the time they applied and were denied or unsuccessfully
                                  26   sought to apply for any SoFi Loan from May 19, 2018 through the date of final judgement in this
                                       action.” Id. at ¶ 120.
                                  27
                                       4
                                         The FCRA Class is defined as “all non-United States citizens who resided in the United States
                                       and were CPRs at the time they applied and were denied or unsuccessfully sought to apply for any
                                  28   SoFi Loan, and whose consumer reports were obtained by SoFi form July 30, 2018 through the
                                       date of final judgement in this action.” Id. at ¶ 121.
                                                                                          3
                                          Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 4 of 17




                                   1   and enforceable.” 9 U.S.C. § 2; Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (noting

                                   2   federal policy favoring arbitration); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

                                   3   U.S. 1, 24 (1983) (same). The FAA allows that a party “aggrieved by the alleged failure, neglect,

                                   4   or refusal of another to arbitrate under a written agreement for arbitration may petition any United

                                   5   States district court . . . for an order directing that . . . arbitration proceed in the manner provided

                                   6   for in such agreement.” 9 U.S.C. § 4. This federal policy is “simply to ensure the enforceability,

                                   7   according to their terms, of private agreements to arbitrate.” Volt Info. Sciences, Inc. v. Bd. of

                                   8   Trustees of Leland Stanford Jr. Univ., 489 U.S. 468, 476 (1989). Courts must resolve any

                                   9   “ambiguities as to the scope of the arbitration clause itself . . . in favor of arbitration.” Id.

                                  10           When a party moves to compel arbitration, the court must determine (1) “whether a valid

                                  11   arbitration agreement exists” and (2) “whether the agreement encompasses the dispute at issue.”

                                  12   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). The
Northern District of California
 United States District Court




                                  13   agreement may also delegate gateway issues to an arbitrator, in which case the court’s role is

                                  14   limited to determining whether there is clear and unmistakable evidence that the parties agreed to

                                  15   arbitrate arbitrability. See Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015). In either

                                  16   instance, “before referring a dispute to an arbitrator, the court determines whether a valid

                                  17   arbitration agreement exists.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,

                                  18   530 (2019) (citing 9 U.S.C. § 2).

                                  19          B.     Motion to Dismiss
                                  20           Under Federal Rule of Civil Procedure 12(b)(6), the Court must dismiss a complaint if it

                                  21   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  22   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                  23   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard

                                  24   requires the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant

                                  25   has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts as true a

                                  26   plaintiff’s well-pleaded factual allegations and construes all factual inferences in the light most

                                  27   favorable to the plaintiff. Id. However, a plaintiff must provide “more than labels and

                                  28   conclusions.” Twombly, 550 U.S. at 555. The Court does not credit allegations that are
                                                                                           4
                                           Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 5 of 17




                                   1   conclusory, unwarranted deductions of fact, or unreasonable inferences. Kwan v. SanMedica Int’l,

                                   2   854 F.3d 1088, 1096 (9th Cir. 2017).

                                   3   III.   DISCUSSION
                                   4          A.    Motion to Compel Arbitration5
                                   5          In support of its motion to compel, SoFi contends its records indicate that Mr. Juarez

                                   6   expressly consented to arbitration in 2016 when he first registered as a new user on SoFi’s

                                   7   website. See Dkt. No. 38 at 7; see also Dkt. No. 38-1 (“Donohoe Decl.”) at ¶ 7, & Exs. C–D.

                                   8   SoFi explains that to register as a new user, Mr. Juarez had to acknowledge and agree to be bound

                                   9   by several agreements, including an arbitration agreement. See id. at ¶¶ 5–6, & Ex. A–B. This is

                                  10   reflected on the sign-in page as reproduced below:

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   See id. at Ex. A. SoFi explains that without affirmatively checking the box manifesting his

                                  24   consent, Mr. Juarez could not have signed in or proceeded with any loan application on the

                                  25   website. See id. at ¶ 6. SoFi therefore argues that Mr. Juarez must have affirmatively checked the

                                  26
                                  27   5
                                        SoFi’s motion to compel only applies to Mr. Juarez, as Plaintiffs allege—and SoFi appears to
                                  28   concede—that Mr. Segarceanu opted out of SoFi’s alternative dispute resolution agreement. See
                                       FAC at ¶ 99.
                                                                                      5
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 6 of 17




                                   1   box stating, “I agree.” See Dkt. No. 38 at 10; see also Donohoe Decl., Ex. A.

                                   2      The arbitration agreement itself states:

                                   3
                                                         [A]ny claim, dispute or controversy arising out of or related to (i) my
                                   4                     registration on SoFi’s website, (ii) my submission of information to
                                                         SoFi in connection with any non-mortgage loan offered by SoFi, (iii)
                                   5                     my application for any non-mortgage loan offered by SoFi, (iv) my
                                                         participation in SoFi’s career services or entrepreneur program, or (v)
                                   6                     the disclosures provided to me by SoFi in connection with any non-
                                                         mortgage loan that SoFi offers (collectively, “Claim”) shall be, at my
                                   7                     or your election, submitted to and resolved on an individual basis by
                                                         binding arbitration under the Federal Arbitration Act, 9 U.S.C. §§ 1
                                   8                     et seq. (the “FAA”) before the American Arbitration Association
                                                         (“AAA”) under its Consumer Arbitration Rules (“AAA Rules”) in
                                   9                     effect at the time the arbitration is brought . . . .
                                  10   See Donohue Decl., Ex. B.

                                  11          SoFi contends that all Mr. Juarez’s claims “plainly fall within the Arbitration Agreement,”

                                  12   even those that relate to his 2017, 2018, and 2019 applications. See Dkt. No. 38 at 12. Plaintiffs
Northern District of California
 United States District Court




                                  13   do not appear to contest SoFi’s representation about the design and content of the website or the

                                  14   language of the arbitration agreement. Instead, Plaintiffs respond that (1) the arbitration

                                  15   agreement lacked adequate consideration because Mr. Juarez was ineligible for a loan under

                                  16   SoFi’s polices from the outset; and (2) even if there were a valid agreement, it only applies to Mr.

                                  17   Juarez’s 2016 application, not his subsequent efforts to refinance his student loans. See Dkt. No.

                                  18   41 at 5–9.

                                  19                i.    Consideration
                                  20           Plaintiffs first argue that the arbitration agreement Defendant says was entered in 2016

                                  21   “lacks consideration to be binding.” See Dkt. No. 41 at 5. Plaintiffs explain that because there

                                  22   was no possibility that Mr. Juarez could have contracted with SoFi for any of its services—due to

                                  23   his DACA status—any consideration was illusory. See id. The Court is not persuaded.

                                  24          Plaintiffs’ own authorities recognize that a “promise to be bound by the arbitration process

                                  25   itself serves as adequate consideration.” See id. (citing Circuit City Stores, Inc. v. Najd, 294 F.3d

                                  26   1104, 1108 (9th Cir. 2002)). Courts have repeatedly found under California law that “[w]here an

                                  27   agreement to arbitrate exists, the parties’ mutual promises to forego a judicial determination and to

                                  28   arbitrate their disputes provide consideration for each other” as “[b]oth parties gave up the same
                                                                                           6
                                           Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 7 of 17




                                   1   rights and thus neither gains an advantage over the other.” Strotz v. Dean Witter Reynolds, 223

                                   2   Cal. App. 3d 208, 216 (Cal Ct. App. 1990), overruled on other grounds by Rosenthal v. Great

                                   3   Western Fin. Secs. Corp., 14 Cal. 4th 394 (Cal. 1996).6 The Ninth Circuit has made clear that the

                                   4   inquiry into the adequacy of consideration is very limited, noting that “the first lesson in contracts

                                   5   [is] the peppercorn theory—that courts will not inquire into the adequacy of consideration, so long

                                   6   as it was true and valuable.” See Pope v. Sav. Bank of Puget Sound, 850 F.2d 1345, 1356 (9th Cir.

                                   7   1988).

                                   8            In the face of this well-established and binding case law, Plaintiffs rely on a single Texas

                                   9   state law case they claim carves out an exception to the general rule. See Dkt. No. 41 at 6 (citing

                                  10   In re Rio Grande Reg’l Hosp., No. 13 Civ. 352, 2009 WL 481886, at *3, *7–8 (Tex. App. Feb. 25,

                                  11   2009)). In In re Rio Grande, the court applied Texas law in holding that a temporary hospital

                                  12   employee who was injured on the job was not compelled to arbitrate her claim based on an
Northern District of California
 United States District Court




                                  13   arbitration provision contained in the hospital’s employee health plan. Id. at *7. Although the

                                  14   plaintiff signed plan documents in which she elected to receive benefits, as a temporary employee

                                  15   she was ineligible. See id. The court reasoned that because under the terms of the health plan the

                                  16   plaintiff only “agreed to arbitrate her disputes in exchange for being allowed to participate in the

                                  17   benefit plan established by Rio Grande,” the agreement lacked consideration. Id. Even if the

                                  18   Court found this reasoning persuasive and applicable to the question of California law presented

                                  19   here, there is no evidence before the Court that Plaintiff only agreed to arbitrate in exchange for

                                  20   consideration or approval of his refinance application. The Court finds that the parties’ mutual

                                  21   agreement to arbitrate is thus sufficient consideration.

                                  22               ii.   Scope
                                  23            Next, Plaintiffs contend that even if the 2016 arbitration agreement is valid, it is limited in

                                  24   scope and does not apply to Mr. Juarez’s applications in 2017, 2018, and 2019. See Dkt. No. 41 at

                                  25   7. In their opposition brief, Plaintiffs explain that Mr. Juarez’s claims are not premised on the

                                  26   2016 application at all. See Dkt. No. 41 at 1, 8, & n.6. Plaintiffs even acknowledge that such

                                  27
                                       6
                                  28     Although the arbitration agreement does not appear to contain a choice-of-law provision, during
                                       the hearing the parties confirmed that California law should apply.
                                                                                         7
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 8 of 17




                                   1   claims likely would fall outside the statute of limitations under both § 1981 and the Unruh Civil

                                   2   Rights Act. Id. at 8, n.6. However, SoFi does not present any additional arbitration agreements

                                   3   related to the subsequent applications. Nor does it suggest that when consumers attempt to submit

                                   4   applications or make inquiries over the telephone they are required to agree to any specific terms.

                                   5   SoFi’s motion, therefore, asks the Court to find that the 2016 arbitration agreement extends

                                   6   beyond that single student loan refinance application.

                                   7          First, the Court considers the plain language of the 2016 arbitration agreement. When

                                   8   deciding whether parties agreed to arbitrate a certain matter, “courts generally . . . should apply

                                   9   ordinary state-law principles that govern the formation of contracts.” First Options of Chicago,

                                  10   Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Under California law, “the mutual intention of the

                                  11   parties at the time the contract is formed governs interpretation.” AIU Ins. Co., v. Super Ct., 51

                                  12   Cal. 3d 807, 821 (Cal. 1990) (citing Cal. Civ. Code § 1636). “Such intent is to be inferred, if
Northern District of California
 United States District Court




                                  13   possible, solely from the written provisions of the contract.” Id. (citing Cal. Civ. Code § 1639).

                                  14   The Court interprets terms “in their ‘ordinary and popular sense.’” Id. Ambiguous language is

                                  15   construed against the drafter. Id. (citing Cal. Civ. Code § 1654).

                                  16          Here, the arbitration agreement is limited in scope. Although it states that it applies to

                                  17   “any claim, dispute, or controversy arising out of or related to” Mr. Juarez’s registration on SoFi’s

                                  18   website; submission of information to SoFi in connection with a non-mortgage loan; or application

                                  19   for any non-mortgage loan, it is framed to reference a single “registration,” “submission” or

                                  20   “application” to SoFi. See Donohue Decl., Ex. B. Despite SoFi’s urging, the arbitration

                                  21   agreement does not state that it applies to all registrations, submissions, or applications ever made

                                  22   to SoFi. Rather, it applies on a transaction-by-transaction basis. SoFi’s suggestion that this

                                  23   arbitration agreement nevertheless extends in perpetuity to all future registrations, submissions, or

                                  24   applications is simply not supported by the plain language of the agreement.

                                  25          SoFi also points to a “survival” clause in the arbitration agreement. See Donohue Decl.,

                                  26   Ex. B. The clause states:

                                  27                  This Dispute Resolution Agreement shall survive the conclusion of
                                                      any SoFi consumer product or service, full payment of any loan, your
                                  28                  sale or transfer of any loan, any bankruptcy or insolvency, any
                                                                                         8
                                          Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 9 of 17



                                                       forbearance or modification granted pursuant to this Agreement, any
                                   1                   cancellation or request for cancellation of the Agreement or any
                                                       disbursements under the Agreement.
                                   2

                                   3   See id. Based on this language, SoFi argues that the agreement survives the “conclusion of any

                                   4   SoFi consumer product or service,” and therefore extends beyond the 2016 application. Dkt. No.

                                   5   38 at 12. But Mr. Juarez was never approved for any SoFi product or service. And in any event,

                                   6   that the arbitration agreement may “survive” after the conclusion of such a product or service only

                                   7   alters its duration, not its scope.

                                   8           Second, SoFi suggests that Mr. Juarez’s interactions with SoFi in 2017, 2018, and 2019

                                   9   were merely a continuation of his 2016 student loan refinance application. Dkt. No. 43 at 5. SoFi

                                  10   thus argues that the 2016 arbitration agreement should still govern claims arising from these

                                  11   communications. However, the allegations in the amended complaint do not support this

                                  12   contention. As alleged, Mr. Juarez attempted to apply for student loan refinancing in 2016, but he
Northern District of California
 United States District Court




                                  13   was not able to complete and submit the application. See FAC at ¶ 68. Mr. Juarez asserts that he

                                  14   was thus “denied the ability to contract for student loan refinancing with SoFi.” Id. Plaintiffs

                                  15   explain that Mr. Juarez later received additional student loan refinancing offers from SoFi in 2017,

                                  16   2018, and 2019. Id. at ¶ 69. Based on these offers, he unsuccessfully attempted to apply for

                                  17   refinancing by calling SoFi’s customer service number in 2017 and 2018, and submitting a new

                                  18   application online in 2019. See id. at ¶¶ 70–75. Critically, Mr. Juarez does not contend that he

                                  19   was seeking to reopen, or asking SoFi to reconsider, his 2016 application. Rather, the complaint

                                  20   asserts that these were standalone attempted transactions with SoFi. The Court therefore

                                  21   concludes that Mr. Juarez’s inquiries to SoFi in 2017, 2018, and 2019 do not fall within the scope

                                  22   of the 2016 arbitration agreement, and accordingly DENIES SoFi’s motion to compel arbitration.

                                  23                                                  *       *      *

                                  24           SoFi argues, in the alternative, that the Court should nonetheless strike the class allegations

                                  25   because Plaintiffs do not limit the putative classes to those who sought to obtain only student loan

                                  26   refinancing or personal loans, as Mr. Juarez and Mr. Segarceanu did. See Dkt. No. 38 at 23–25.

                                  27   Rather, the proposed classes include individuals who sought to apply for any SoFi loan, including

                                  28   “student loans, personal loans, and home mortgage and improvement loans, refinances of student
                                                                                          9
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 10 of 17




                                   1   loans, and offers [for] credit card consolidation.” See FAC at ¶¶ 2, 119–121. As this Court has

                                   2   previously explained, a growing number of courts generally disfavor motions to strike, finding that

                                   3   they “serve little useful purpose in modern federal practice, and are often wielded mainly to cause

                                   4   delay and inflict needless burdens on opposing parties.” See Stiner v. Brookdale Senior Living,

                                   5   Inc., 354 F. Supp. 3d 1046, 1063, n.7 (N.D. Cal. 2019) (quoting Inn S.F. Enter., Inc. v. Ninth St.

                                   6   Lodging, LLC, No. 3:16-CV-00599-JD, 2016 WL 8469189, at *1 (N.D. Cal. Dec. 19, 2016)). And

                                   7   although district courts have authority to strike class allegations at the motion to dismiss stage,

                                   8   courts generally refrain from doing so because such motions are usually premature before the issue

                                   9   of class certification is before the court. See, e.g., Smith v. Keurig Green Mountain, Inc., 393 F.

                                  10   Supp. 3d 837, 849 (N.D. Cal. 2019); Astiana v. Ben & Jerry's Homemade, Inc., 2011 WL

                                  11   2111796, at *14–15 (N.D. Cal. May 26, 2011); Rosales v. FitFlop USA, LLC, 882 F. Supp. 2d

                                  12   1168, 1179 (S.D. Cal. 2012).
Northern District of California
 United States District Court




                                  13           In keeping with the general practice of disfavoring motions to strike in this context, the

                                  14   Court declines to strike the class allegations here. Plaintiffs allege that SoFi discriminates against

                                  15   DACA recipients and CPRs, regardless of the type of loan the applicants sought. See, e.g., FAC at

                                  16   ¶¶ 140–141. At least as alleged, therefore, the conduct and injury to class members are the same

                                  17   regardless of the specific type of loan sought. SoFi has not shown that the Court should strike the

                                  18   class allegations at this early stage. To the extent the case proceeds, SoFi may address these issues

                                  19   at the class certification stage.

                                  20          B.     Motion to Dismiss
                                  21               i.    42 U.S.C. § 1981
                                  22           SoFi argues that Plaintiffs’ § 1981 claim must be dismissed because SoFi’s policies do not

                                  23   constitute alienage discrimination. SoFi asserts that its conduct is permissible under the Equal

                                  24   Credit Opportunity Act (the “ECOA”), 15 U.S.C. §§ 1691, et seq. Dkt. No. 38 at 16. The Court

                                  25   thus considers the meaning of § 1981 and the scope of the ECOA.

                                  26                     a. Alienage Discrimination
                                  27           Section 1981(a) provides, in relevant part, that “[a]ll persons within the jurisdiction of the

                                  28   United States shall have the same right in every State and Territory to make and enforce
                                                                                         10
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 11 of 17




                                   1   contracts . . . and to the full and equal benefit of laws and proceedings for the security of persons

                                   2   and property as is enjoyed by white citizens . . . .” 42 U.S.C. § 1981(a). The Supreme Court has

                                   3   explained that the protections under the statute “extend to aliens as well as to citizens.” See

                                   4   Graham v. Richardson, 403 U.S. 365, 377 (1971); see also Sagana v. Tenorio, 384 F.3d 731, 738

                                   5   (9th Cir. 2004), as amended (Oct. 18, 2004) (holding “[j]ust as the word ‘white’ indicates that

                                   6   § 1981 bars discrimination on the basis of race, the word ‘citizen’ attests that a person cannot face

                                   7   disadvantage in the activities protected by § 1981 solely because of his or her alien status”).

                                   8          Here, SoFi contends that it does not discriminate on the basis of citizenship status at all,

                                   9   but rather takes immigration status into account. SoFi thus suggests that discrimination based on

                                  10   immigration status and discrimination based on citizenship, or alienage, are two distinct types of

                                  11   discrimination that are treated differently under § 1981. Dkt. No. 38 at 13. On a practical level,

                                  12   SoFi asserts that it does not discriminate against non-citizens because some non-citizens—namely
Northern District of California
 United States District Court




                                  13   LPRs and some visa-holders—are still eligible to contract for credit with SoFi. Id. at 16. This

                                  14   distinction, however, is not supported by the language of the statute.

                                  15          As the Ninth Circuit has explained, “the plain language of a statute should be enforced

                                  16   according to its terms, [and] in light of its context.” ASARCO, LLC v. Celanese Chem. Co., 792

                                  17   F.3d 1203, 1210 (9th Cir. 2015). Under the plain language of the statute, the protections of § 1981

                                  18   extend to “all persons within the jurisdiction of the United States.” 42 U.S.C. § 1981 (emphasis

                                  19   added). The Supreme Court has interpreted “all persons” to include all lawfully present

                                  20   immigrants. See Torao Takahashi v. Fish & Game Comm’n, 334 U.S. 410, 419 (1948). And

                                  21   DACA recipients and CPRs are considered lawfully present immigrants. See, e.g., Peña v. Wells

                                  22   Fargo Bank, N.A., No. 1-cv-04065-MMC, 2019 WL 7050148 at *2 (N.D. Cal. Dec. 23, 2019)

                                  23   (citing Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053, 1059 (9th Cir. 2014)). That SoFi

                                  24   (allegedly) discriminates against only a subset of lawfully present immigrants does not somehow

                                  25   insulate its policies from scrutiny under § 1981.

                                  26          Moreover, § 1981’s legislative history underscores that it was intended to apply broadly.

                                  27   The operative language of § 1981 originated in § 1 of the Civil Rights Act of 1866, which was

                                  28   designed to prohibit racial discrimination in the creation and enforcement of contracts by
                                                                                           11
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 12 of 17




                                   1   protecting “citizens of every race and color.” See Gen. Bldg. Contractors Ass’n, Inc. v.

                                   2   Pennsylvania, 458 U.S. 375, 384–88 (1982) (detailing legislative history); McDonald v. Santa Fe

                                   3   Trail Transp. Co., 427 U.S. 273, 285–96 (1976) (same). In 1870, Congress replaced the phrase

                                   4   “citizens of every race and color” with the current language, “all persons within the jurisdiction of

                                   5   the United States.” See Sagana, 384 F.3d at 737–38, & n.3. As the Ninth Circuit has noted,

                                   6   “Congress chose with care the word ‘persons’” to “extend[] the safeguards of the civil rights

                                   7   statutes to aliens.” Id. at 738. Neither § 1981’s plain language nor its legislative history supports

                                   8   SoFi’s suggestion that the statute contains a carveout for specific categories of immigrants. See

                                   9   BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004) (“[We] presume that [the] legislature

                                  10   says in a statute what it means and means in a statute what it says there.”).

                                  11           Because both Messrs. Juarez and Segarceanu are immigrants lawfully present in the United

                                  12   States, FAC at ¶¶ 119–121, Plaintiffs have adequately alleged that SoFi’s policies discriminated
Northern District of California
 United States District Court




                                  13   against them in violation of § 1981.

                                  14                     b. ECOA
                                  15           SoFi next suggests that its policies are consistent with, and permissible under, the ECOA.

                                  16   Dkt. No. 43 at 8. The ECOA provides, in relevant part, that it is “unlawful for any creditor to

                                  17   discriminate against any applicant, with respect to any aspect of credit transaction . . . on the basis

                                  18   of race, color, religion, national origin, sex or marital status, or age . . . .” See 15 U.S.C.

                                  19   § 1691(a)(1). It was initially enacted “to eradicate credit discrimination waged against women,

                                  20   especially married women whom creditors traditionally refused to consider for individual credit.”

                                  21   Bros. v. First Leasing, 724 F.2d 789, 793–94 (9th Cir. 1984) (quotations omitted). The statute was

                                  22   later expanded to include the other categories listed above as “one more tool to be used in our

                                  23   vigorous national effort to eradicate invidious discrimination ‘root and branch’ from our society.”

                                  24   Id. at 794 (quotations omitted).

                                  25           On its face, the ECOA does not address discrimination on the basis of alienage or

                                  26   immigration status. And there is no apparent conflict between that statute and § 1981. As the

                                  27   court in Perez v. Wells Fargo reasoned, the ECOA and § 1981 “can be read to give effect to both,

                                  28   in that § 1981 precludes a creditor from discriminating on the basis of race or alienage, whereas
                                                                                          12
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 13 of 17




                                   1   the ECOA precludes a creditor from discriminating on additional grounds, such as religion and

                                   2   national origin.” Perez v. Wells Fargo & Co., 2017 WL 3314797 at *3–4 (N.D. Cal. August 3,

                                   3   2017). In Perez, the plaintiffs were a group of DACA recipients who applied for credit from

                                   4   Wells Fargo and were denied because they were neither U.S. citizens nor permanent residents, as

                                   5   required by the bank’s lending policies. See id. at *1. The plaintiffs asserted claims for alienage

                                   6   discrimination under § 1981. Id. As in this case, the bank argued that the § 1981 claims should be

                                   7   dismissed based on the ECOA. But the Perez court rejected this argument, reasoning that the

                                   8   ECOA was enacted to expand protections against credit discrimination. See id. at *2–4. The

                                   9   Court finds the reasoning in Perez persuasive, and adopts it here. Accordingly, the Court finds

                                  10   that the ECOA was not intended to limit any of the broad protections afforded by § 1981.

                                  11          SoFi points to a regulation promulgated under the ECOA to suggest that “information as to

                                  12   immigration status and permanence of residency are [nevertheless] appropriate risk factors to
Northern District of California
 United States District Court




                                  13   consider in making lending decisions . . . .” See Dkt. No. 38 at 16. The Bureau of Consumer

                                  14   Financial Protection issued Regulation B “to promote the availability of credit to all creditworthy

                                  15   applicants without regard to race, color, religion, national origin, sex, marital status, or age.” See

                                  16   12 C.F.R. § 1002.1. Regulation B states that a “creditor may inquire about the permanent

                                  17   residency and immigration status of an applicant or any other person in connection with a credit

                                  18   transaction.” See 12 C.F.R. § 202.5(e). The Court has some concerns that this regulation could be

                                  19   read to conflict with § 1981. The parties do not address this issue directly, and the Court has not

                                  20   identified any case in which this issue was specifically discussed. In any event, at this early stage

                                  21   in the litigation, the Court need not resolve this potential issue. Even assuming Regulation B is

                                  22   consistent with § 1981, it does not empower a creditor to decline credit solely on the basis of

                                  23   immigration status. See Perez, 2017 WL 3314797, at *2, n.4. And as alleged here, SoFi did not

                                  24   allow certain non-citizens to apply for credit, and they were ineligible solely on the basis of their

                                  25   status. See generally FAC. The Court therefore denies SoFi’s motion to dismiss on this basis.

                                  26              ii.   Unruh Civil Rights Act
                                  27          SoFi next moves to dismiss Plaintiffs’ claim for discrimination under California’s Unruh

                                  28   Civil Rights Act, Cal. Civ. Code §§ 51 et seq. Dkt. No. 38 at 17. SoFi contends that because
                                                                                         13
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 14 of 17




                                   1   Plaintiffs are not residents of California and the conduct alleged in the complaint did not occur in

                                   2   California, the Unruh Civil Rights Act is inapplicable. Id.

                                   3          The Act states:

                                   4
                                                      All persons within the jurisdiction of this state are free and equal, and
                                   5                  no matter what their sex, race, color, religion, ancestry, national
                                                      origin, disability, medical condition, genetic information, marital
                                   6                  status, sexual orientation, citizenship, primary language, or
                                                      immigration status are entitled to the full and equal accommodations,
                                   7                  advantages, facilities, privileges, or services in all business
                                                      establishments of every kind whatsoever.
                                   8

                                   9   Cal. Civ. Code § 51(b) (emphasis added). It therefore expressly applies only to discrimination that

                                  10   occurs in California. See, e.g., Moore v. Greyhound Bus Lines, Inc., No. 15-CV-1186-CAB

                                  11   (MDD), 2018 WL 3361395, at *2 (S.D. Cal. July 10, 2018) (collecting cases). The California

                                  12   Supreme Court has also cautioned against the extraterritorial application of California’s laws. See
Northern District of California
 United States District Court




                                  13   Sullivan v. Oracle Corp., 51 Cal. 4th 1191, 1207 (Cal. 2011) (“However far the Legislature’s

                                  14   power may theoretically extend, we presume the Legislature did not intend a statute to be

                                  15   operative, with respect to occurrences outside the state, . . . unless such intention is clearly

                                  16   expressed or reasonably to be inferred from the language of the act or from its purpose, subject

                                  17   matter or history.”) (quotations omitted).

                                  18          Plaintiffs do not appear to dispute any of this. See Dkt. No. 41 at 13–14. Rather, they

                                  19   suggest that “the alleged discriminatory conduct clearly occurred in California” because “SoFi

                                  20   developed and implemented” the challenged policies “at its headquarters in California.” See id. at

                                  21   14. In support of this contention, Plaintiffs point to a conclusory statement in their complaint that

                                  22   “SoFi’s lending policies, including the policies that deprived Plaintiffs and Class Members of the

                                  23   opportunity to contract for Loans on the same terms as U.S. citizens and LPRs, were developed in

                                  24   California and all of its decision-making as to Loan applicants occurs in California because its

                                  25   servers and headquarters are located there.” See FAC at ¶ 152. Yet Plaintiffs offer no factual

                                  26   support for this contention, and the Court need not accept their conclusory allegations as true. See

                                  27   Kwan, 854 F.3d at 1096. Plaintiffs have failed to allege facts sufficient to plausibly suggest that

                                  28   the discriminatory conduct at issue in this case occurred in California, as would be necessary to
                                                                                          14
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 15 of 17




                                   1   apply the Act to claims by individuals who, without dispute, are not California residents. The

                                   2   Court therefore grants SoFi’s motion on this basis.

                                   3             iii.   FCRA
                                   4          SoFi also moves to dismiss Plaintiffs’ FCRA claim. See Dkt. No. 38 at 20–22. The FCRA

                                   5   ensures fair and accurate credit reporting, promotes efficiency in the banking system and protects

                                   6   consumer privacy. Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 52 (2007). To further these

                                   7   goals, the FCRA prohibits third parties from accessing consumer credit reports without a

                                   8   statutorily-authorized purpose. See 15 U.S.C. §§ 1681(b) et seq. Plaintiffs allege that SoFi

                                   9   obtained Mr. Segarceanu’s consumer report without a permissible purpose under the FCRA

                                  10   because SoFi knew or should have known that he was ineligible under SoFi’s lending policies

                                  11   before it performed a “hard pull” of his credit. See FAC at ¶¶ 90, 91. In response, SoFi contends

                                  12   that it did have a permissible purpose to pull Mr. Segarceanu’s credit because he had applied for
Northern District of California
 United States District Court




                                  13   refinancing. Dkt. No. 38 at 20–21. SoFi therefore urges that it “intend[ed] to use the information

                                  14   in connection with a credit transaction involving the consumer” and there was “a legitimate

                                  15   business need,” as permitted under the statute. See 15 U.S.C. §§ 1681(b)(a)(3)(A), (F).

                                  16          Plaintiffs suggest that SoFi’s argument ignores the allegations in the complaint. Plaintiffs

                                  17   allege that on June 19, 2020, Mr. Segarceanu uploaded a copy of the front and back of his green

                                  18   card as part of his loan application. FAC at ¶ 89. Plaintiffs further allege that this copy showed

                                  19   that the two-year validity period of the card ended on September 11, 2021. Id. Because SoFi had

                                  20   a policy that permanent residents were ineligible for loans if their green cards had a validity period

                                  21   of two years or less, see id. at ¶ 6, Plaintiffs allege that on June 19 SoFi knew or should have

                                  22   known that Mr. Segarceanu was facially ineligible under SoFi’s lending policies, id. at ¶ 91.

                                  23   Nevertheless, SoFi pulled Mr. Segarceanu’s credit report the next day, id., and only afterward

                                  24   emailed him to ask for further information about the extension of his green card, id at ¶ 92.

                                  25   Plaintiffs conclude that there was no business need to pull Mr. Segarceanu’s credit report because

                                  26   SoFi already had information—the copy of his green card—showing that he was ineligible. See

                                  27   Dkt. No. 41 at 15. SoFi responds that Mr. Segarceanu’s eligibility was not determined until after

                                  28   he failed to provide SoFi with the additional Form I-751, which it requested on June 20, 2020. See
                                                                                        15
                                            Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 16 of 17




                                   1   Dkt. No 43 at 11–13. SoFi further suggests that the fact that it requested this form at all indicates

                                   2   that Mr. Segarceanu was not facially ineligible based on his application materials received at that

                                   3   time. See id. at 12–13.

                                   4            The parties appear to dispute SoFi’s actual knowledge regarding Mr. Segarceanu’s

                                   5   ineligibility. But at this stage, the Court must accept as true Plaintiffs’ well-pleaded factual

                                   6   allegations. And the complaint alleges that SoFi had a copy of Mr. Segarceanu’s green card

                                   7   before it pulled his credit report; the green card indicated that it expired in less than two years; and

                                   8   as a matter of USCIS policy, Mr. Segarceanu could not renew his green card at that time to extend

                                   9   its validity period.7 See FAC at ¶¶ 89, 92–93. The complaint further alleges that SoFi “had actual

                                  10   knowledge that he was not eligible under its lending policies.” See id. at ¶ 91. The Court finds

                                  11   that Plaintiffs have therefore sufficiently alleged that Mr. Segarceanu’s credit report could not

                                  12   have been “in connection with a credit transaction involving the consumer” and there was not “a
Northern District of California
 United States District Court




                                  13   legitimate business need” to obtain his credit report. See 15 U.S.C. §§ 1681(b)(a)(3)(A), (F). The

                                  14   Court therefore denies SoFi’s motion to dismiss the FCRA claim. Once the parties develop a

                                  15   factual record in discovery, the Court can revisit this issue at a later stage as necessary.

                                  16   IV.      CONCLUSION
                                  17            Accordingly, the Court DENIES SoFi’s motion to compel arbitration and GRANTS IN

                                  18   PART and DENIES IN PART the motion to dismiss. The Court will grant Plaintiffs an

                                  19   opportunity to amend the complaint to address the deficiencies identified above as to the Unruh

                                  20   Civil Rights Act claim. Any amended complaint must be filed within 21 days of this order. The

                                  21   Court further SETS a telephonic case management conference on May 4, 2021, at 2:00 p.m. All

                                  22   parties, counsel, and members of the public and press may use the following dial-in information

                                  23   below to access the conference line:

                                  24            Dial In: 888-808-6929

                                  25            Access Code: 6064255

                                  26   //

                                  27
                                       7
                                  28    The complaint alleges that USCIS rejects any Form I-751 application if it is filed more than
                                       ninety days before the date the conditional residence visa is set to expire. See FAC at ¶ 93.
                                                                                        16
                                         Case 4:20-cv-03386-HSG Document 56 Filed 04/12/21 Page 17 of 17




                                   1           The parties shall also file a joint case management statement by April 27, 2021, and must

                                   2   be prepared to discuss at the case management conference how to move this case forward

                                   3   efficiently.

                                   4           IT IS SO ORDERED.

                                   5   Dated: 4/12/2021

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       17
